                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


DLSH PROPERTIES, INC.,                                   2:19-cv-11227

                   Plaintiff,
       v.                                          HON. TERRENCE G. BERG

SAMSUNG FIRE & MARINE
INSURANCE CO., LTD., et al.,                             JUDGMENT

                   Defendants.

      In accordance with this Court’s Order of the same date entering judgment on

the pleadings in favor of Defendant Samsung Fire & Marine Insurance Co., Ltd., and

summary judgment in favor of Defendant Hartford Fire Insurance Company,

      It is hereby ORDERED that judgment is entered in favor of Defendants.

      Dated at Detroit, Michigan: March 31, 2020




                                            DAVID J. WEAVER
                                            CLERK OF THE COURT

                                            s/ Amanda Chubb
                                            Case Manager and Deputy Clerk




APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE




                                        1
